The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

The examiner notes that the Advisory Action mailed on 12/1/2022 was sent in error and is hereby withdrawn.

Election/Restrictions
Newly submitted claims 47-49 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally claimed invention is a sprayer device which is restrictable from the new claims 47-49 directed towards a method.
 The original claims and new claims 47-49 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the originally filed product can be used in method that does not require the electrostatic wrapping effect of the positively electrostatically charged fluid around an object as required by the new method claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 47-49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least a portion of the one-way valve is positioned within the interior of the reservoir of claims 20 and 42 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 13, 19-20, 22, 26, 31, 32 and 39-42 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) in view of Raymer (2015/0251842) further in view of Pilcher et al (2013/0330213) and Greenhalgh et al. (3,166,239)
Regarding claims 1, 26 and 31, Field et al. shows an electrostatic sprayer device, comprising: a housing (10, 501,502); an electrostatic module (30) inside the housing; a reservoir (12, 531) having a cavity adapted to contain a fluid, the reservoir configured to be removably coupled to the housing (fig 1, 10B); at least one nozzle (14, 508) configured to be fluidly connected to the reservoir, wherein the at least one nozzle is configured to emit the fluid in a direction along a flow pathway (inherent); a pump (24) disposed inside the housing and configured to pull a vacuum in the reservoir and cause the fluid to flow from the reservoir to the at least one nozzle along a fluid pathway (fig 1), the reservoir being upstream of the pump on the fluid pathway when coupled to the housing (fig 1); a direct current battery (32) that powers at least the pump; an electrode assembly (35) disposed inside the housing and downstream of the pump on the fluid pathway (fig 1), wherein the electrode assembly comprises a conductive tube (35) which is configured for flow of the fluid there through as the fluid flows from the pump toward the at least one nozzle (fig 1), wherein at least a portion of the conductive tube is electrically attached to the electrostatic module (fig 1), and wherein the conductive tube is configured to physically contact the fluid during flow there through; a cap (see marked up figure below) on the reservoir,  the cap having an outlet through which fluid exits the reservoir and through which fluid enters the fluid pathway (see marked up figure below)
but fails to disclose, wherein the cap comprises a one way valve positioned in the cap adjacent the outlet that provides a vent for atmospheric fluid to enter into the interior of the reservoir from atmosphere as the pump pulls a vacuum in the reservoir,
and that the pump comprising a pump housing, at least one inlet, at least one outlet, a diaphragm, and a constant speed motor, the constant speed motor configured to cause oscillation movement of the diaphragm relative to the pump housing for pulling the vacuum, wherein the at least one inlet of the pump comprises an inlet opening having a first valve position therein, the at least one inlet configured to be transitioned between an open configuration and a closed configuration, and the least one outlet of the pump comprises an outlet opening having a second valve position therein, the at least one outlet configured to be transitioned between an open configuration and a closed configuration, and wherein the pump is configured such that, when the at least one inlet is in the open configuration, the least one outlet is in the closed configuration, and when the at least one inlet is in the closed configuration, the least one outlet is in the open configuration
 However, Raymer teaches a sprayer device that includes a pump (55) and a reservoir (11, 12). The device also includes a cap (20, 22) having a one-way valve (48) positioned in the cap adjacent to the outlet (32), the one-way valve provides a vent for atmospheric fluid to enter into the interior of the reservoir from atmosphere as the pump of the system pulls a vacuum in the reservoir.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the cap of Wintering et al. with the cap of Field et al. in order to let air into the reservoir to equalize the pressure as taught by Fahy et al. (col 7, lines 58-67)
The above combination still does not disclose that that the pump comprising a pump housing, at least one inlet, at least one outlet, a diaphragm, and a constant speed motor, the constant speed motor configured to cause oscillation movement of the diaphragm relative to the pump housing for pulling the vacuum, wherein the at least one inlet of the pump comprises an inlet opening having a first valve position therein, the at least one inlet configured to be transitioned between an open configuration and a closed configuration, and the least one outlet of the pump comprises an outlet opening having a second valve position therein, the at least one outlet configured to be transitioned between an open configuration and a closed configuration, and wherein the pump is configured such that, when the at least one inlet is in the open configuration, the least one outlet is in the closed configuration, and when the at least one inlet is in the closed configuration, the least one outlet is in the open configuration
However, Pilcher et al teaches a diaphragm pump that includes a pump housing (128, 140), at least one inlet (108), at least one outlet (110), a diaphragm (134), and a speed motor (106), the motor configured to cause oscillation movement of the diaphragm relative to the pump housing for pulling the vacuum, wherein the at least one inlet of the pump comprises an inlet opening (the hole for 142) having a first valve (142) position therein, the at least one inlet configured to be transitioned between an open configuration and a closed configuration, and the least one outlet of the pump comprises an outlet opening (the hole for 144) having a second valve (144) position therein, the at least one outlet configured to be transitioned between an open configuration and a closed configuration, and wherein the pump is configured such that, when the at least one inlet is in the open configuration, the least one outlet is in the closed configuration, and when the at least one inlet is in the closed configuration, the least one outlet is in the open configuration (that is how the pump of Pilcher et al works).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a pump and motor similar to the one in Pilcher et al in the device of Field et al. as modified above, in order to have a pump with increased pump life as taught by Pilcher et al. (abstract).
The above combination still fails to teach a constant speed motor.
However, the motor of the diaphragm pump of  Greenhalgh et al. is the constant speed motor configured to cause up and down movement of the diaphragm relative to the pump housing for pulling the vacuum.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a constant speed motor in the above combination so that the motor always runs at a constant speed. 
Regarding the limitation, “ the electrode assembly configured to electrostatically charge the fluid inside the reservoir and at the electrode assembly to double charge the fluid to a positively charged fluid.” The examiner notes that since Field et al.  includes a structural elements of the claimed invention, Field et al. as modified above will inherently be capable of performing all functions of the claimed invention just as the claimed invention does. The electrode assembly of Field at ala s modified above is fully capable of electrostatically charging the fluid inside the reservoir and at the electrode assembly to double charge the fluid to a positively charged fluid, just as the claimed invention does.
Regarding the functional limitation “wherein the at least one nozzle is configured to emit a positively electrostatically charged fluid in the direction along the ejection pathway to cause an electrostatic wrapping effect of the positively electrostatically charged fluid around an object”. The examiner notes that since Field et al. as modified above includes structural elements of the claimed invention, Field et al. as modified above will inherently be capable of performing all functions of the claimed invention.
The at least one nozzle of Field et al as modified above is fully capable of performing the function of emitting a positively electrostatically charged fluid in the direction along the ejection pathway to cause an electrostatic wrapping effect of the positively electrostatically charged fluid around an object.

    PNG
    media_image1.png
    592
    585
    media_image1.png
    Greyscale


Regarding claim 9, wherein the at least one nozzle (the outlet of 14) is positioned on a nozzle housing (14), and wherein the nozzle housing and the at least one nozzle are removable from the housing.  
Regarding claim 10, Field et al. as modified above does not include a tool that can remove the nozzle housing from the housing.  
However, the examiner takes Official Notice that plyers are well-known tools that can be used to remove nozzle housings.
Therefore, it would have been obvious to one of ordinary skill in the art to add a pair of plyers to the device of Field et al. as modified above, in order to easily take apart and put back together the spray gun.
Regarding claim 13, wherein the housing is sized and shaped to be held in a single hand of a user (fig 1 of Field) and  the housing includes a handle (fig 1) and a trigger (26) that is actuated to active the device.
Regarding claims 19-20, the reservoir is directly attached to the housing (Field) and the reservoir is at rigid (Field)
Regarding claim 22, wherein the constant speed motor is configured to, relative to a variable speed motor, generate a uniform pressure output from the pump to the at least one nozzle and maintain a consistent spray performance (this is inherent).
Regarding claims 39 and 41, the one-way valve communicates directly with an interior of the reservoir (Raymer ).
Regarding claims 40 and 42, at least a portion of the one-way valve is positioned within the interior of the reservoir (Raymer).  
Regarding claim 32, Field teaches an embodiment where  the reservoir and the pump are each devoid of a fluid charging structure (fig 10a).  


Claims 8 and 11 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) as modified Raymer (2015/0251842), Pilcher et al (2013/0330213)  and Greenhalgh et al. (3,166,239) above, further in view of Lammers (7,159,797).
Regarding claim 8, Field et al. as modified above, shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose wherein the at least one nozzle includes three nozzles, wherein each of the three nozzles are movable relative to the flow pathway so that a user can selectively fluidly couple a desired nozzle to the reservoir.
However, Lammers shows a spray head having three nozzles, wherein each of the three nozzles are movable relative to the flow pathway so that a user can selectively fluidly couple a desired nozzle to the fluid path.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the nozzle of Field et al. as modified above, in order to allow for four different spray patterns as taught by Lammers. 
Regarding claim 11,  the at least one nozzle includes three nozzles (lammers) that are movable so that a user can selectively fluidly couple a desired nozzle to the reservoir, and wherein the tool (the plyers that were added with an above 103) can also move the nozzles.  

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./


/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             12/15/2022